DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 10, 11, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.
Applicant’s election without traverse of Groups A3, B1, C2 (Figs. 13, 10A, and 11B) in the reply filed on 1/3/2022 is acknowledged.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  these claims depend from withdrawn Claim 11. For the purposes of examination, they will be treated as depending from Claim 9. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor in US Patent 9228359.
Regarding Claim 1, Taylor teaches a shade device comprising: an awning (22); a light string (within 54) having a plurality of lights (55) suspended therefrom below a level of the awning (see Fig. 1).
Regarding Claim 12, Taylor teaches that the awning has a perimeter edge (at 56), at least part of which is provided with a wind deflector (the roller 56).
Regarding Claim 18, Taylor teaches that 18 the light string is textured (the rounded shape of the lights as seen in Fig. 4) to reduce wind disturbance of the light string.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to Claim 12 above in view of Gupta et al in US Patent 6672323. Taylor is silent on the use of an insect repellant. Gupta teaches a canopy including a portion imbued with an insect repellent (see Claims 11 and 12). It would have been obvious to one of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to Claim 9 above in view of Watson et al. in US Publication 2004/0221882. Taylor is silent on the use of a repellant and fragrance dispenser. Watson teaches an awning including a repellent and fragrance dispenser (22) affixed to the awning (citronella is well-known to product a fragrance and act as a repellant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taylor by adding a fragrance and repellant dispenser as taught by Watson in order to provide a pleasantly insect-free area.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to Claim 9 above in view of Doolan in US Patent 6196241. Taylor is silent on the use of an ultra-violet indicator. Doolan teaches an awning including an ultra-violet light indicator (the photochromic “color changing dye”) affixed to the awning, the ultra-violet light indicator altering in appearance upon a change in a level of ultra-violet light exposure (UV light is part of the spectrum of sunlight). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the awning of Taylor by adding a UV indicator as taught by Doolan in order to allow the user to decorate the awning.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor s applied to Claim 9 above in view of Wu in US Publication 2006/0272692. Taylor is silent on the use of a solar panel or battery. Wu teaches an awning including a light 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pashandi ‘792 & ‘265, Greer, and Pena teach triangular awnings. Falin, Wu, Sheridan, and Chen teach illuminated awnings, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636